Citation Nr: 0511279	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  01-04 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
left knee instability.

2.  Entitlement to an evaluation in excess of 20 percent for 
left knee arthritis.

3.  Entitlement to an evaluation in excess of 40 percent for 
a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from May 1976 to 
October 1976, and from October 1977 to May 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for disabilities of the left 
knee and low back, secondary to service-connected pes planus, 
assigning separate 10 percent evaluations for those 
conditions effective from April 1997.  As will be explained 
herein, subsequently, increased evaluations for both 
conditions were granted.

In January 2005, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge.  A transcript is 
of record.

The claim of entitlement to an increased evaluation for a 
left knee disability, currently assigned two separate 
evaluations, is being addressed in the Remand portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.


FINDINGS OF FACT

Since the July 27, 2001, VA examination, the veteran's low 
back disability has been manifested by significant limitation 
of motion and pronounced symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, and other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.


CONCLUSION OF LAW

The schedular criteria for a 60 percent disability rating for 
a low back disorder are met, effective from July 27, 2001.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5292, 5293; 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (67 Fed. Reg. 
54,345 (Aug. 22, 2002)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) stated that, 
under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, 18 Vet. App. at 121.  

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a June 2001 letter implementing VA's duty to notify and to 
assist, the RO informed the veteran of the steps that had 
been undertaken with respect to evidentiary development of 
his low back claim, and what the veteran's own 
responsibilities were in accord with the duty to assist.  In 
addition, the appellant was advised by virtue of rating 
decisions dated from May 1999 forward and a detailed February 
2001 Statement of the Case (SOC) and subsequent SSOCs issued 
during the pendency of this appeal, of the pertinent law and 
what the evidence must show in order to substantiate the 
claim.  

The Board notes that, in Pelegrini v. Principi, supra, the 
Court held that a VCAA notice must be provided to a claimant 
before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
The Court also made it clear that where notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).  

Here, the veteran was notified of VA's duty to assist 
subsequent to the appealed rating decision.  The RO has taken 
steps to both notify the veteran of the evidence needed to 
substantiate the claim and assist him in developing relevant 
evidence.  Moreover, in the present decision, the Board has 
granted an increased evaluation for the service-connected low 
back disability; therefore, further discussion of the 
adequacy of the VCAA notice provided is not necessary as 
pertains to this claim, as the Board finds that no prejudice 
to the veteran will result from an adjudication of the matter 
being decided in this decision of the Board.  Rather, 
remanding this claim to the RO for further VCAA development 
would result only in additional delay, with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

The Board notes, in addition, that a substantial body of 
evidence was developed with respect to the veteran's low back 
claim, VA examinations have been conducted, and the veteran 
provided testimony at a Board hearing in January 2005, 
following which additional evidence was added to the record.  
Thus, the Board finds that VA has done everything reasonably 
possible to assist the veteran, and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

In April 1997 and September 1997, the veteran filed claims of 
entitlement to service connection for a low back and left 
knee disorder (respectively), claimed as secondary to 
service-connected pes planus.  Service connection for pes 
planus had previously been granted in a June 1990 Board 
decision.  

In November 1995, ACL reconstruction surgery of the left knee 
was performed.  A September 1996 VA examination report 
reflects that findings of degenerative changes in the left 
knee and low back were shown, and it was commented that these 
changes were possibly related to deformed feet.  The evidence 
reflects that in July 1997 the veteran underwent L5 
laminectomy and fusion at L5-S1, for treatment of 
spondylolysis and spondylolisthesis L5-S1.  

A VA examination was conducted in January 1998.  The veteran 
gave a history of falling out of the back of a truck during 
service.  An examination of the back revealed normal lateral 
flexion to the right and left.  Forward flexion was limited 
to 20 degrees, and extension was less than 3 degrees.  
Straight leg raising was 45 degrees bilaterally.  Knee and 
ankle jerks were symmetric and normal.  The examiner 
concluded that the veteran seemed to have had arthritic and 
deteriorative processes of his lower back and left knee.  The 
examiner opined that pes planus would be an aggravating or 
mitigating factor with respect to the aforementioned 
deterioration.  Diagnoses of status post anterior cruciate 
ligament repair of the left knee, following a fall from a 
truck; and degenerative disc disease, status post fusion of 
the spine, were made.  


The record also contains a private medical statement of Dr. 
G. dated in March 1998 stating that, after examining the 
veteran's medical records, he felt that the diagnoses of 
bilateral pes planus and lumbar disc problems contributed to 
symptoms of severe lumbar pain and referral pain of the 
sciatic nerves.  It was also noted that the veteran was being 
treated for bipolar disorder.  Dr. G. concluded that the 
veteran was disabled and unable to work.  

A VA examination of the joints was conducted in December 
1998.  Physical examination of the back revealed no 
tenderness.  Range-of-motion testing showed 80 degrees of 
forward flexion, 15 degrees of extension, 20 degrees of 
lateral bending, and 45 degrees of rotation.  The examiner 
concluded that the veteran had discogenic mechanical back 
pain as well as L5 nerve root radiculopathy.  

In April 1999, a complete review of the file was undertaken 
and diagnoses of status post lumbar decompression and fusion 
for spondylolisthesis, and status-post surgical repair of a 
torn anterior cruciate ligament, were made.  The relationship 
between the service-connected pes planus and the low back and 
left knee disability were discussed in detail.  

In a May 1999 rating action, the RO granted service 
connection for low back and left knee disabilities, secondary 
to service-connected pes planus.  The RO assigned 10 percent 
evaluations for each disorder, effective from April 1997.

VA medical records dated in 2001 reflect that in February the 
veteran complained of increasing back and neck pain over 
several months, as well as sciatic nerve pain.  

A VA examination of the spine was conducted in July 2001.  
The veteran complained of low back pain radiating down 
through the legs.  He also complained of weakened movement, 
fatigue, stiffness, and limitation of motion.  The veteran 
reported that he did not use any assistive devices or braces.  
Paralumbar spasm was noted.  There was no evidence of 
weakness, tenderness, postural abnormalities, or fixed 
deformities.  Musculature of the back was normal.  Deep 
tendon reflexes, straight-leg raises, and sensory evaluations 
were all normal.  A physical therapy consultation dated in 
July 2001 shows that range-of-motion testing of the lumbar 
spine revealed forward flexion of 40 degrees, extension of 10 
degrees, right and left rotation of 10 degrees, right side 
bending of 5 degrees, and left side bending of 15 degrees.  
Diagnoses of degenerative disc disease of the lumbar spine 
and chronic lumbar sprain were made.  

In a December 2001 rating action, a 40 percent evaluation was 
assigned for the low back disability, from April 1997 
forward.  A temporary evaluation of 100 percent was granted 
from July 18, 1997, until the end of September 1997, on 
account of the veteran's surgery and convalescence during 
that time, followed by the continuation of a 40 percent 
evaluation from October 1, 1997, forward.  

A VA examination of the spine was conducted in November 2002.  
The veteran gave a long history of lumbar discomfort, and 
complained of pain radiating through the buttocks to the 
legs.  The veteran also reported having symptoms of pain, 
stiffness, weakened movement, and excess fatigability, and 
stated that he took Percocet for back pain.  The examiner 
commented that the veteran's left knee and back pain had a 
severe effect on his usual occupation and daily activities.  
Examination of the spine revealed paralumbar spasm and a 6-cm 
surgical scar.  There was no tenderness of the back and no 
fixed deformity of the bone.  Range-of-motion testing 
revealed forward flexion of 0-30 degrees (normal motion is 0-
90 degrees); extension of 0-10 degrees (normal motion is 0-30 
degrees); right and left rotation of 10 degrees (normal 
motion is 0-35 degrees); and right and left side bending of 
0-10 degrees and 0-5 degrees, respectively, (normal motion is 
0-25 degrees).  

X-ray films of the lumbar spine revealed minimal degenerative 
changes.  The diagnoses included lumbar sprain and 
degenerative disk disease of the lumbar spine, post L5-S1 
fusion.

In a February 2003 rating decision, the RO continued the 40 
percent evaluation for the disability of the lumbar spine.  
The RO also granted entitlement to a total (100 percent) 
evaluation based upon individual unemployability due to 
service-connected disabilities, effective from August 2001.  


The veteran presented testimony at a hearing held before the 
undersigned Veterans Law Judge in January 2005.  He testified 
that he had two broken screws in his back following 1997 
surgery, and that a second low back surgery would need to be 
performed.  The veteran indicated that he had additional 
evidence to submit, and it was agreed that the record would 
be kept open for 30 days following the hearing to accept that 
evidence prior to adjudication.  A waiver of AOJ 
consideration of that anticipated evidence was also completed 
at the time of the hearing, and it is on file.  

In January 2005, just following the hearing, additional VA 
medical evidence was received, showing that the veteran was 
seen for a pain consultation in February 2004 as a result of 
his complaints of chronic back pain, radiating to the legs, 
on the left side greater than the right.  Physical 
examination revealed tenderness of the lumbar spine.  
Neurological evaluation revealed decreased sensation in the 
L5 distribution of the left side.  Impressions of mechanical 
low back pain and neuropathic lower extremity pain, of 
unclear etiology, were made. 

Films of the lumbar spine were also taken in February 2004.  
The films revealed changes due to posterior fusion of L5-S1 
and two broken screws fixing the plate to the sacrum, and it 
was commented that there was moderate instability of the 
lumbar spine in the L5-S1 segment.  The films also showed 
that there was 30 percent spondylolisthesis of L5-S1, and 
disk narrowing at L5-S1 due to degenerative disc disease.  It 
was commented that disk herniation could not be ruled out.  
Disk narrowing at L4-5 was also shown.  

The veteran was seen by VA neurosurgery in April 2004 due to 
symptoms of increased low back and left leg pain.  The 
clinical note indicates that it appeared the veteran had a 
pseudoarthrosis and had failed to achieve a successful bony 
fusion at L5-S1.  The examiner recommended obtaining a lumbar 
myelogram.  In January 2005, the veteran underwent a VA 
neurosurgery consultation.  He continued to complain of low 
back pain radiating to his lower extremity as well as 
symptoms of numbness and tingling in the lower extremity.  
Physical examination revealed that left lower extremity 
strength was +4/5.  A CT myelogram was to be conducted.


III.  Pertinent Law and Regulations

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2004) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected low back disability, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Not all 
disabilities will show all the findings specified in the 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board here notes that this is a case in which the veteran 
has expressed continuing disagreement with the initial rating 
assignment.  The U.S. Court of Appeals for Veterans Claims 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

IV.  Analysis

The veteran's low back disability is currently assigned a 40 
percent evaluation, under Diagnostic Code (DC) 5293 effective 
from April 1997.  During the pendency of the veteran's 
appeal, substantive changes were made to that portion of the 
Rating Schedule that addresses evaluation of the spine.  In 
2002, the evaluation criteria for Diagnostic Code 5293, for 
intervertebral disc syndrome (IDS), were amended.  See 67 
Fed. Reg. 54,345-349 (Aug. 22, 2002) (codified at 38 C.F.R. 
§ 4.71a, DC 5293 (2004).  The amendment was effective on 
September 23, 2002.

In 2003, further amendments were made for evaluating 
disabilities of the spine.  See 68 Fed. Reg. 51,454-458 (Aug. 
27, 2003) (now codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243 (2004)).  An omission was then corrected 
by reinserting two missing notes.  See 69 Fed. Reg. 32,449 
(June 10, 2004).  The amendment and correction were made 
effective from September 26, 2003.

In increased rating cases such as this one, where the rating 
criteria are amended during the course of the appeal, the 
Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2004).  A review of the record demonstrates 
that, in the most recently issued SSOC of April 2004, the RO 
considered the old and new rating criteria.  Therefore, the 
veteran was made aware of the changes.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Under the old version of Diagnostic Code 5293, a 40 percent 
evaluation required severe intervertebral disc syndrome, with 
recurring attacks, with intermittent relief.  A 60 percent 
evaluation required pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
(i.e., with characteristic pain and demonstrable muscle spasm 
and an absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc) and little 
intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (prior to 
Sept. 23, 2002).

Under the new version of Diagnostic Code 5293, intervertebral 
disc syndrome is evaluated (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining, under 38 C.F.R. § 4.25, separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months warrant a 40 percent 
evaluation, and incapacitating episodes having a total 
duration of at least six weeks during the past 12 months 
warrant a 60 percent evaluation.  38 C.F.R. § 4.71a, DC 5293 
(effective on and after Sept. 23, 2002).

Further, under Note (1) for purposes of evaluations under the 
current Diagnostic Code 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Id.


Under Note (2), when evaluating on the basis of chronic 
manifestations, VA is to evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes, and evaluate neurologic 
disabilities separately using evaluation criteria for the 
most appropriate neurologic diagnostic code or codes.  Id.

Under Note (3), if intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, each segment is 
evaluated on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  Id.

Under DC 5292, severe limitation of motion of the lumbar 
spine warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, 
DC 5292 (prior to Sept. 26, 2003).

Under Diagnostic Code 5295 (prior to Sept. 26, 2003), a 40 
percent evaluation requires severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion. 

Under the amended regulations effective September 26, 2003, 
the evaluation criteria for rating disabilities of the spine 
was revised by establishing a general rating formula that 
applies to all diseases and injuries of the spine.  The 
amendment made editorial changes, not representing any 
substantive change, to the adopted evaluation criteria for 
intervertebral disc syndrome to make them compatible with the 
new general rating formula.  The seven Diagnostic Codes 5286 
through 5292 that involved findings of ankylosis or 
limitation of motion of the spine were deleted.  The amended 
regulations added degenerative arthritis of the spine, DC 
5242, which will ordinarily be evaluated under the general 
rating formula for diseases and injuries of the spine except 
when X-ray findings, as discussed under DC 5003, are the sole 
basis of its evaluation.  Under the amended regulations, new 
diagnostic codes were assigned for conditions already in the 
Rating Schedule, which included DC 5237 for lumbosacral 
strain and DC 5243 for intervertebral disc syndrome.

The current General Rating Formula for Diseases and Injuries 
of the Spine provides that:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the general 
rating formula provides that unfavorable ankylosis of the 
entire spine warrants a 100 percent evaluation.

Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent evaluation.

Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine warrants a 40 percent evaluation.

Forward flexion of the cervical spine to 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine warrants a 30 percent evaluation.

Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or combined range of motion of the cervical 
spine limited to not greater than 170 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis warrants a 20 
percent evaluation.

Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with 
loss of 50 percent or more of the height warrants a 10 
percent evaluation.

The notes to the General Rating Formula are:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero 
to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation. The normal combined 
range of motion of the cervical spine is 340 degrees and 
of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, or 
other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to the normal 
range of motion stated in Note (2). Provided that the 
examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due 
to pressure of the costal margin on the abdomen; dyspnea 
or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment in neutral 
position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when 
there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula 
for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined 
under Sec. 4.25.

See 68 Fed. Reg. 51,454-458 (Aug. 27, 2003); 69 Fed. Reg. 
32,449 (June 10, 2004), now codified at 38 C.F.R. § 4.71a 
(2004).

Where evaluation is based upon limitation of motion and 
functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-8 (1995).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology nd evidenced by the 
visible behavior of the claimant. Consideration of functional

loss due to pain, however, is not required when the current 
rating is the maximum disability rating available for 
limitation of motion.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

Having reviewed both sets of criteria pertaining to IDS, the 
Board finds that the old criteria of DC 5293 are more 
appropriate for rating purposes and are the most favorable to 
the claim.  In this regard, the Board cannot identify any 
objective evidence which establishes or even suggests that 
the veteran has incapacitating episodes of IDS having a total 
duration of at least six weeks during the past 12 months, 
which would warrant a 60 percent evaluation under 38 C.F.R. 
§ 4.71a, DC 5293 (effective on and after Sept. 23, 2002).  
The Board also points out that neither of the old versions of 
DCs 5292 or 5295 would provide an opportunity for an 
evaluation in excess of 40 percent, so they will not be 
applied in this case.

Under the old criteria, a 40 percent rating is warranted for 
intervertebral disc syndrome that is severely disabling with 
recurring attacks and intermittent relief, and a 60 percent 
evaluation is assigned for intervertebral disc disease which 
is pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, and little 
intermittent relief.  38 C.F.R. 4.71a, DC 5293 (2002).

As noted above, the veteran contends that he should be 
granted an increased evaluation based on the neurological 
symptoms that he experiences in his lower extremities, such 
as sensory loss, weakness, and radiating pain from the back 
into the legs.  As early as the July 2001 VA examination 
report, paralumbar spasms objectively demonstrated.  The 
November 2002 VA examination report reflects that the veteran 
complained of low back pain radiating into the legs.  
Examination of the spine revealed paralumbar spasm, and 
showed significantly impaired range of motion.  X-ray films 
of the lumbar spine revealed minimal degenerative changes.  

It is clear that the neurological symptoms which were 
described in the 2001 VA examination report continued 
thereafter.  The veteran was seen for a pain consultation in 
February 2004 as a result of his symptoms of chronic back 
pain, radiating to the legs, on the left side greater than 
the right.  Neurological evaluation revealed decreased 
sensation in the L5 distribution of the left side.  
Impressions of mechanical low back pain and neuropathic lower 
extremity pain, of unclear etiology were made.  In April 
2004, the veteran was seen by VA neurosurgery with symptoms 
of increased low back and left leg pain.  The note indicated 
that it appeared the veteran had a pseudoarthrosis, and had 
failed to achieve a successful bony fusion at L5-S1.  Most 
recently, in January 2005, the veteran underwent a VA 
neurosurgery consultation at which time he continued to 
complain of low back pain radiating to his lower extremity, 
as well as symptoms of numbness and tingling in the lower 
extremity.  Physical examination revealed that left lower 
extremity strength was +4/5.  

Thus, it appears both that the veteran has both neurological 
symptoms consistent with those rating criteria for a 60 
percent evaluation under DC 5293 (2002) and that those 
neurological manifestations are attributable to the service 
connected low back disability.  Therefore, having resolved 
all reasonable doubt in favor of the veteran, the Board 
concludes that the neurological symptomatology experienced by 
the veteran, including muscle spasms, pain radiating to the 
legs, sensory loss, and weakness, are considered to be a 
manifestations of his service-connected low back disorder for 
the purposes of this decision.

Having found that the neurological symptoms present in his 
left lower extremity can be attributed to the service-
connected low back disorder, the Board finds that the 
competent and probative evidence supports the assignment of a 
60 percent disability evaluation under the old criteria of DC 
5293.  In light of this evidence, the Board concludes that 
the severity and frequency of the veteran's symptomatology is 
sufficient to warrant a 60 percent evaluation under DC 5293, 
which contemplates pronounced intervertebral disc disease 
with persistent symptoms compatible with sciatic neuropathy, 
including characteristic pain, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc.  This is the maximum disability rating available under 
that code.


The Board has considered assigning a separate disability 
rating for the veteran's low back disorder under the criteria 
of 38 C.F.R. § 4.124a, DC 8520, which pertains to paralysis 
of the sciatic nerve.  However, because the old version of DC 
5293 already contemplates neurological involvement in the 
lower extremity, such a separate rating would effectively 
evaluate the veteran twice for the same manifestations of 
disability, which is prohibited under the rating schedule.  
See 38 C.F.R. § 4.14 (2004).

Nevertheless, the Board is permitted to consider whether an 
alternative disability rating is available under the criteria 
of DC 8520, because that code allows for a higher disability 
rating of 80 percent.  However, under that code, an 80 
percent evaluation is warranted for complete paralysis, which 
is present when the foot dangles and drops, no active 
movement of the muscles below the knee is possible, and 
flexion of the knee is weakened or lost.  In this case, no 
clinical evidence has shown that the neurological symptoms 
related to the low back disability are so severe as to 
prevent any active movement of the muscles below the left 
knee.  In this regard, the Board notes the January 2005 VA 
record, in which motor function testing of the left lower 
extremity strength was +4/5.  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 
supra.  As a result of the present decision, the veteran is 
now evaluated as 60 percent disabled under the old criteria, 
which is the maximum disability rating available under DC 
5293.  For this reason, the provisions of 38 C.F.R. §§ 4.40 
and 4.45 no longer apply.  See Johnston v. Brown, 10 Vet. 
App.80, 85 (1997) (holding that, if a claimant is already 
receiving the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable).

In summary, the Board concludes that the competent and 
probative evidence of record supports the assignment of a 60 
percent evaluation for the veteran's low back disorder under 
the old criteria of DC 5293, effective from July 27, 2001, 
the date of the VA examination which initially clinically 
identified neurological symptoms which were chronically shown 
thereafter.  Prior to that time there was no showing the 
neurological symptoms specifically enumerated and consistent 
with pronounced IVDS, and therefore the 40 percent evaluation 
for IVDS remains in effect from October 1997 to July 26, 
2001. 


ORDER

Entitlement to an increased evaluation, 60 percent, for a low 
back disorder is granted effective from July 27, 2001, 
subject to the laws and regulations pertaining to the payment 
of monetary benefits.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004)).  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), as to retroactivity of the VCAA regulations.

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2004).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2004); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim. 38 U.S.C.A. §§ 
5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  In 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims stated that, under the 
VCAA, as may be considered a fourth element of the requisite 
notice, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g). 

A duty-to-assist letter was issued by the RO to the veteran 
in June 2001.  However, the Board concludes that this letter 
did not adequately address the aforementioned notice 
requirements as pertains to the veteran's left knee claim.  
Moreover, the Board points out that neither the SOC or any 
SSOCs of record contain recitation of the provisions of 
38 C.F.R. § 3.159.  Accordingly, this claim is remanded in 
order to address these due process considerations.  

Additional evidentiary development is also warranted as to 
this claim.  The veteran's left knee disability is currently 
assigned a 20 percent evaluation for left knee arthritis, 
manifested by limitation of motion (flexion) under DC 5260.  
A separate 10 percent evaluation is also assigned for mild 
instability of the left knee as evaluated under DC 5257.  The 
Board notes that VA examination results dated in 2001 and 
2002 did not comport with each other in terms of the 
veteran's limitation of motion, to the extent that the RO 
determined that the July 2001 findings of range of motion 
from 20-50 degrees (which showed greater limitation of motion 
than that shown in 2002, at which time range of motion was 
shown to be 0-20 degrees) were determined to be "internally 
inconsistent" and were apparently not considered for rating 
purposes.  The Board also points out that, while mild 
instability was noted in the May 2002 examination report, 
neither the July 2001 nor the November 2002 report provided 
any information regarding instability, such as frequency and 
degree of the veteran's left knee disability.  In sum, the 
Board finds that evidence currently on file is insufficient 
for purposes of assigning accurate disability evaluations for 
the left knee disability, and that an updated examination is 
necessary.  

In addition, in the January 2005 testimony, the veteran 
stated that he was seen for treatment and follow-up related 
to the left knee at the VA medical facility in Altoona, PA, 
in November 2004.  Those records are not currently on file 
and must be sought, inasmuch as VA has specific notice of 
them.

Thus, due process requires that this case be REMANDED to the 
RO for the following action:

1.  The RO should review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied with respect to the left knee 
increased rating claim in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A, (West 
2002), and any other applicable legal 
precedent.  Such notice should specifically 
apprise the veteran of the evidence and 
information necessary to substantiate the 
claim and inform him whether he or VA bears 
the burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which to 
submit any evidence or information.

2.  VA medical records from the medical 
facility in Altoona, PA dated from October 
2004 to the present time, relating to the 
veteran's left knee disability should be 
requested, to include outpatient records, 
radiology reports, and any 
evaluation/examination/hospitalization 
reports.

3.  Then, the RO should make arrangements for 
the veteran to undergo an orthopedic 
examination of the left knee for the purpose 
of determining the severity of this service-
connected disability.  The veteran's claims 
folder must be provided to the examiner for 
review.

a.  The examination report should include 
a detailed description of pertinent 
symptoms of residuals of service-connected 
disability of the left knee, clinical 
findings, and an assessment of the 
functional impairment resulting therefrom.

b.  The examination report should include 
descriptions of ranges of motion in the 
left knee, noting the normal ranges of 
motion in these joints and any indication 
of painful motion.  The presence of either 
instability or subluxation in the left 
knee should be noted and should be 
described in terms of degree (i.e., 
slight, moderate, or severe).  Any 
ankylosis or deformity of the left knee 
should also be identified.

c.  Whether there is likely to be 
additional range of motion loss of the 
left knee due to any of the following 
should also be addressed:  (1) pain on 
use, including during flare-ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner should be asked to describe 
whether pain significantly limits 
functional ability during flare-ups.

d.  Any diagnostic tests and studies 
deemed necessary by the examiner in order 
to respond to the specified inquiries 
should be conducted, to include X-ray 
films of the left knee.  

4.  Once the foregoing has been completed, 
the RO should readjudicate the claim on 
appeal.  If the benefits sought on appeal 
remain denied, the RO should issue an SSOC, 
to include citation of 38 C.F.R. § 3.159 
(2004), and the veteran and his 
representative should be afforded time in 
which to respond.  The veteran's claims 
folder should then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


